—Appeal from a judgment of the Supreme Court (Harris, J.), entered April 7, 1991 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, after a hearing.
The basis for petitioner’s habeas corpus application was the alleged failure of the People to be ready for trial within the time limitations of CPL 30.30 (2) (a) and the allegedly excessive amount of his bail. Given that the specific relief requested by petitioner was release on reduced bail or on his own recognizance, his subsequent guilty plea has rendered this appeal moot (see, People ex rel. Griffin v Warden, 40 AD2d 859). Were we to consider the merits, we would find that petitioner’s criminal record, the serious nature of the offense and the potential sentence involved establish a constitutionally rational basis for the original bail determination (see, People v Wolcott, 111 AD2d 943). Further, petitioner concedes that the People made a timely announcement of readiness and nothing in the record supports petitioner’s conclusory allegations that the People had made that announcement in bad faith or that the People were not continuously ready for trial (see, People v McCann, 149 AD2d 814, lv denied 74 NY2d 743). Finally, in view of the relative simplicity of petitioner’s contentions, their lack of merit and petitioner’s indication that he did not want legal representation, it cannot be said that Supreme Court abused its discretion in failing to assign counsel (see, People ex rel. Williams v La Vallee, 19 NY2d 238).
Mikoll, J. P., Levine, Mahoney, Casey and Harvey, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.